602 F.2d 759
102 L.R.R.M. (BNA) 2946, 87 Lab.Cas.  P 11,622
CURTIN MATHESON SCIENTIFIC, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1299.
United States Court of Appeals,Sixth Circuit.
July 19, 1979.

James V. Carroll, III, Andrews, Kurth, Campbell & Jones, Donald J. Horton, Houston, Tex., for petitioner.
Elliott Moore, Jay E. Shanklin, Deputy Associate Gen. Counsel, Dorothy L. Moore, Lafe E. Solomon, N.L.R.B., Washington, D.C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for respondent.
ORDER
Before ENGEL, KEITH and PECK, Circuit Judges.


1
This case is before the Court on the petition of Curtin Matheson Scientific, Inc.  ("the Company") to review and set aside an order of the National Labor Relations Board ("the Board") affirming an Administrative Law Judge's finding that the company committed certain unfair labor practices in its election campaign against a union and ordering the company to bargain with the defeated union.  The Board has filed a cross-petition for the enforcement of its order.


2
Upon due consideration of the record on appeal, the briefs and oral arguments of counsel for the parties and being fully advised in the premises, the Court is of the view that the Board's findings are supported by substantial evidence.  See 29 U.S.C. § 160(f).  The Court is further of the view that the Board acted within the scope of its discretion in finding that the Company's unfair labor practices so diminished the possibility of a fair rerun election as to warrant issuance of a remedial bargaining order.  See N. L. R. B. v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).


3
Therefore, it is ordered that the Board's petition for enforcement of the order it has entered in this case be, and the same hereby is, granted, and that the Company's petition to review and set aside the Board's order be, and the same hereby is, denied.